Citation Nr: 1610830	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  11-05 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for jungle rot residuals (skin disorder).

3.  Entitlement to an initial rating in excess of 30 percent for generalized anxiety disorder (anxiety).

4.  Entitlement to service connection for hypertension, including as due to service-connected anxiety.

5.  Entitlement to service connection for costochondritis claimed as chest pain (chest pains), including as secondary to service-connected anxiety.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from May 2010 (hearing loss and skin disorder), August 2010 (anxiety), March 2014 (hypertension and chest pains), and April 2014 (TDIU) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his February 2011 substantive appeal filed in conjunction with his hearing loss, skin disorder, and anxiety claims, the Veteran did not request a Board hearing.  Thereafter, in his September 2014 and April 2015 substantive appeals pertaining    to his hypertension, chest pains, and TDIU claims, the Veteran requested a Board hearing and requested that all of his claims be merged into one appeal record.  In a February 2016 appellate brief, the Veteran's representative reiterated the Veteran's request that the various appeals be merged and that the merged appeal be remanded for a hearing.  Thus, pursuant to these requests, the appeals have been merged and the appeal is remanded to afford the Veteran a Board videoconference hearing.
Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a videoconference hearing with a Veterans Law Judge, in accordance with his request. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




